DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 6 – 8, 14 – 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NINAN et al (US 2017/0270105).
As to claim 1, NINAN et al teaches a method of discovering and presenting associations between events (paragraph [0005]...methods, apparatuses, and computer program product are described herein that are configured to transform an input model into a format that can be expressed causally in one or more phrases with a narrative representation of the input model), comprising: 
discovering (paragraph [0032]...behavioral descriptions highlight significant observable features in the data) causal association scores (paragraph [0055]...feature-value pairs) for pairs of events in an event dataset (paragraph [0035]...the ability to define and link key events or factors, as given a given set of data, is particularly useful in determining causal explanations); and 
generating a sequence of events (paragraph [0055]...the feature-value pair product type-book is influenced by an ordering principle derived from the domain model 114 having a syntax which may provide rules for domain-specific ordering of data ; paragraph [0087]...grouped and aggregated and ordered for coherency in order to linguistically describe causal explanations of data) based on the causal association scores.

As to claim 2, NINAN et al teaches the method, further comprising:
generating a graph (paragraph [0063]...displayed in the graphical output) based on the causal association scores (paragraph [0055]...feature-value pairs), the graph displaying the sequence of events on a timeline (paragraph [0063]...output situational analysis text or a narrative that is configured to describe or otherwise summarize the one or more key patterns, the one or more significant patterns, the one or more contextual channels, and/or the one or more events to be displayed in the graphical output).

As to claim 3, NINAN et al teaches the method, further comprising:
inputting an inter-event time estimate for the pairs of events (paragraph [0035]...the ability to define and link key events or factors, as given a given set of data, is particularly useful in determining causal explanations) from a related model (paragraph [0043]...input models include data such as, but not limited to, time series data that captures variations across time (e.g. profits, book sales, marketing campaigns), spatial data that indicates variation across location (e.g. book sales in different regions), or spatial-temporal data that combines both time series data and spatial data (e.g. book sales across time in different regions)).

As to claim 6, NINAN et al teaches the method, wherein the event dataset (paragraph [0035]...the ability to define and link key events or factors, as given a given set of data, is particularly useful in determining causal explanations) comprises a plurality of events having a plurality of event types (paragraph [0035]...causal explanations may be defined as the relation between causes and effects. In other words, key events or factors that determine or drive activity. Causal explanations can further be interpreted to establish why and what may have caused a response or effect and/or understand how key events, and/or particular actions may impact events and/or objectives, both immediately and in the near future).
As to claim 7, NINAN et al teaches the method, inputting parameters (paragraph [0074]...receive threshold parameters) comprising at least one of a start date (paragraph [0072]...release date of the item), an end date (paragraph [0074]...particular period of time), a support threshold (paragraph [0074]...threshold parameters), a cause-effect window (paragraph [0074]...particular period of time), and a location (paragraph [0072]...the geographic location associated with the item sale).

As to claim 8, NINAN et al teaches the method, wherein the discovering (paragraph [0032]...behavioral descriptions highlight significant observable features in the data) causal association scores (paragraph [0055]...feature-value pairs) comprises discovering the causal association scores based on temporal co-occurrence (paragraph [0046]...temporal relationships between the pattern in the data).

Claim 14 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claims 15 and 20 have similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 16 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NINAN et al (US 2017/0270105) in view of Greenspan et al (US 2018/0173372).
As to claim 4, NINAN et al teaches the method, wherein the graph (paragraph [0063]...displayed in the graphical output) enables interactive analysis by a user (paragraph [0067]...user interface 310).
NINAN et al fails to expliclty show/teach that the graph enables interactive analysis by a user such that the user can study the graph and conduct local discovery around an event.
paragraph [0106]...user dashboard 132...user interface) such that the user can study the graph and conduct local discovery around an event (paragraph [0106]...a user selection of the data point (or group of data points), in one shared graph causes visual changes to that shared graph and visual changes to other graphs depicting the same data. For example, the first user may highlight a range of metric values in the graph 236, and the visual appearance of metric values within that range may change in both the graphs 236 and 244, for example, the data values may be highlighted, enlarged, or otherwise visually augmented to signify the selection to the user).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for NINAN et al’s graph to enable interactive analysis by a user such that the user can study the graph and conduct local discovery around an event, as in Greenspan et al, for the purpose of the graphical representations lower the cognitive load on the user and make it possible to investigate the data in ways that would be infeasible with a manual approach.

Claim 18 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above

Claims 5, 9 – 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NINAN et al (US 2017/0270105) in view of Muntes-Mulero et al (US 2019/0286504).
As to claim 5, NINAN et al teaches generating a graph (paragraph [0063]...displayed in the graphical output) based on the causal association scores (paragraph [0055]...feature-value pairs), the graph displaying the sequence of events on a timeline (paragraph [0063]...output situational analysis text or a narrative that is configured to describe or otherwise summarize the one or more key patterns, the one or more significant patterns, the one or more contextual channels, and/or the one or more events to be displayed in the graphical output).
NINAN et al fails to explicitly show/teach the graph displays the generated sequence of events as an event narrative which is displayed as a time-stamped walk in a digraph having event types represented by nodes, a cause-effect relationship from predecessor to successor represented by a directed edge, a causal association score represented by a weight of the directed edge, and an inter-event duration represented by a time-stamp on the nodes.
However, Muntes-Mulero et al teaches a graph displays (paragraph [0014]... system graphs) the generated sequence of events as an event narrative (paragraph [0017]...an event is an occurrence in a system or in a component of the system at a point in time. An event often relates to resource consumption and/or state of a system or system component) which is displayed as a time-stamped (paragraph [0091]...operations above iterate through sets of items, such as patterns or elements in a graph or pattern. In some implementations, these items may be iterated over according to an ordering of items, an indication of item importance, an item timestamp, etc) walk in a digraph having event types represented by nodes (paragraph [0063]...a node mapping order could consider the connections of nodes so that every pair of nodes that have an edge in common are computed in sequence), a cause-effect relationship from predecessor to successor represented by a directed edge (paragraph [0016]...an edge may be labeled to represent different types of relationships, such as a hierarchical relationship or a cause-and-effect type relationship), a causal association score represented by a weight of the directed edge (paragraph [0028]...the patterns in the pattern library 109 may be weighted to emphasize or diminish the effect of particular attributes or components when calculating similarity scores), and an inter-event duration paragraph [0034]...generator 105 may be configured to keep the system graph 111 current for a given time period, such as the previous five minutes. In this way, the successively generated system graphs act as a snapshot for the system of the components 101). 
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for NINAN et al’s graph to display the generated sequence of events as an event narrative which is displayed as a time-stamped walk in a digraph having event types represented by nodes, a cause-effect relationship from predecessor to successor represented by a directed edge, a causal association score represented by a weight of the directed edge, and an inter-event duration represented by a time-stamp on the nodes, as in Muntes-Mulero et al, for the purpose of determining whether a graph representing an anomalous region of a system, referred to as a pattern, is similar to a previously stored pattern in a pattern library.

As to claim 9,  NINAN et al teaches discovering (paragraph [0032]...behavioral descriptions highlight significant observable features in the data) causal association scores (paragraph [0055]...feature-value pairs).
NINAN et al fails to explicitly show/teach that the discovering of the causal association scores based on temporal co-occurrence comprises: computing a necessity score by analyzing a presence or absence of a predecessor event type in a backward-looking time window relative to a successor event type; computing a sufficiency score by analyzing a presence or absence of a successor event type in a forward-looking time 
However, Dahlmeier et al teaches discovering of the causal association scores (paragraph [0011]...a HMM may describe a joint distribution over words and inter-word events, where the observations are the words, and the word/event pairs are encoded as hidden states) based on temporal co-occurrence comprises: computing a necessity score by analyzing a presence or absence of a predecessor event type in a backward-looking time window relative to a successor event type (paragraph [0011]... probability of an event at each word is computed with dynamic programming using the forward-backward algorithm); computing a sufficiency score by analyzing a presence or absence of a successor event type in a forward-looking time window relative to a predecessor event type (paragraph [0011]... probability of an event at each word is computed with dynamic programming using the forward-backward algorithm); and discovering the causal association scores based on the necessity and sufficiency scores (paragraph [0011]... in this task word boundaries and punctuation symbols are encoded as inter-word events. The training phase involves training an n-gram language model over all observed words and events with smoothing techniques. The learned n-gram probability scores are then used as the HMM state-transition scores. During testing, the posterior probability of an event at each word is computed with dynamic programming using the forward-backward algorithm. The sequence of most probable states thus forms the output which gives the punctuated sentence. Such a HMM-based approach has several drawbacks).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for NINAN et al to discover the causal association scores based on temporal co-occurrence comprises: computing a necessity score by analyzing a presence or absence of a predecessor event type in a 

As to claim 10, Muntes-Mulero et al teaches discovering of the causal association scores (paragraph [0028]...similarity score) comprises discovering the causal association scores based on conditional intensity (paragraph [0028]...the patterns in the pattern library 109 may be weighted to emphasize or diminish the effect of particular attributes or components when calculating similarity scores).
Therefore, it would have been obvious for discovering of the causal association scores comprises discovering the causal association scores based on conditional intensity, for the same reasons as above. 

As to claim 11, Dahlmeier et al discloses the claimed invention except for “discovering of the causal association scores based on conditional intensity comprises modeling the event dataset as a marked point process using a conditional intensity function λ e (t | h) > 0 that represents a rate at which an event of type e occurs at time t given a history h.” 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have discovering of the causal association scores based on conditional intensity comprises modeling the event dataset as a marked point process  e (t | h) > 0 that represents a rate at which an event of type e occurs at time t given a history h, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

As to claim 12, NINAN et al teaches the method, teaches the event dataset (paragraph [0035]...the ability to define and link key events or factors, as given a given set of data, is particularly useful in determining causal explanations) comprises multi-variate time-stamped event data (paragraph [0043]...the input models include data such as, but not limited to, time series data that captures variations across time (e.g. profits, book sales, marketing campaigns), spatial data that indicates variation across location (e.g. book sales in different regions), or spatial-temporal data that combines both time series data and spatial data (e.g. book sales across time in different regions). The raw input data contained or otherwise made accessible by the input model 110 may be provided in the form of numeric values for specific parameters across time and space, but the raw input data may also contain alphanumeric symbols, such as the Resource Description Framework (RDF) notation used in the semantic web, or as the content of database fields. The input model 110 may be created manually or automatically by machine learning and data mining algorithms. Furthermore, the input model comprises a plurality of rules, wherein the plurality of rules are a combination of features and values that characterize the nodes from the plurality of nodes and the subset of edges from the plurality of the edges of the input model), that is labeled using a dyadic relational format involving an Actor < Action < Actor <triple, where the Actors and Actions are organized in a hierarchy (paragraph [0052]...data interpretation engine 106 is further configured to identify the subset of nodes from the plurality of nodes and the subset of edges from the plurality of edges associated with the path of maximal significance based on a hierarchical relationship among a plurality of rules, wherein each of the plurality of rules comprises threshold parameters and an action to be executed if the threshold parameters are met).


As to claim 13, NINAN et al teaches the method, wherein the discovering of the causal association scores (paragraph [0028]...similarity score)  is performed at an appropriate level of resolution across actor/action hierarchies for one of historical data sufficiency and generalization from finer to coarser event type description, by lifting data analysis to a higher level in the hierarchy (paragraph [0012]...assign an importance level to the plurality of paths corresponding to the data set of the input model, and identify the path of maximal significance based upon the received threshold parameters, wherein the path of maximal significance is a path from the plurality of paths that exceeds the received threshold parameters) (Examiner’s Note: In a hierarchy...the coarse event type would be the root/start and the finer event type would be a leaf/end).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/Primary Examiner, Art Unit 2122